DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the instant invention discloses estimating a calibration bias in reflectivity from the relative bias of reflectivity and a differential phase based on self-consistency between dual-polarimetric variables during a rainfall period; verifying the calibration bias in reflectivity by calculating a reflectivity mean bias through a comparison of reflectivity of an overlapping area between two adjacent radars in a radar observation network by applying the calibration bias to each of the two adjacent radars; and recalculating the calibration bias in reflectivity when the reflectivity mean bias between the two adjacent radars is greater than a first threshold. The above novel feature, in combination with the other recited limitations of claim 1, are not taught, suggested, or made obvious by any prior art of record, alone, or in combination.
Claim 17 is allowed for the same reason as claim 1. Claims 3-16 are allowed by virtue of being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodell et al 8,203,480 discloses predictive and adaptive weather radar detection system.
Testud et al 7,417,577 discloses a method of estimating precipitation characteristics.
Fujisaka et al 6,081,220 discloses radar system and method for observing weather phenomenon, which determines attenuation of radio wave due to atmosphere and weather model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648